DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of March 5, 2021, in response to the Office Action of December 7, 2020, are acknowledged.

Response to Arguments
	Applicant’s arguments are persuasive.  As such, new prior art is applied below.  This action is a Non-final action.

Status of the Claims
	Claims 1, 6, and 8-16 are pending.  Claims 6, 8, and 10-16 are withdrawn.  Claims 1 and 9 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiefer et al. (US2007/0221236).
Kiefer teaches compositions comprising two methyl esters comprising 5% to 60% of the composition and at least one cooling agent comprising up to about 50% of the composition. See prior art claim 14.  Further, the methyl esters include: menthyl succinate and menthyl lactate. See prior art claim 16.  A cooling agent that is preferred is isopulegol. See par. 3 and prior art claim 27.  Combinations are claimed that comprise multiple cooling agents and multiple menthyl esters. See par. 2 and above.  Menthol is also optional. See par.’s 7 and 8, e.g.  Some embodiments include menthyl succinate and isopulegol at claimed concentrations. See par. 55.
It would have been prima facie obvious prior to the filing of the instant application to arrive at the claimed invention in view of Kiefer.  One would be motivated to do so because Kiefer teaches compositions comprising the claimed two menthyl esters in combination with a cooling agent.  Isopulegol is taught as an exemplary cooling agent.  Further, the instant claims include the transitional phrase comprising.  As such, the inclusion of other components, such as other cooling agents does not make the cited prior art any less applicable.  Further, the concentrations of components taught by the prior art include the claimed concentrations, including about 50% isopulegol.  With respect to the claiming of a natural product, the examiner notes: According to M.P.E.P. § 2106.04(b), “the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.”  In this particular case, there is no declaration of record showing an unexpected result or anything different about the natural product as compared to the synthetic products claimed.  As such, being natural does not presently patentably distinguish over the cited prior art.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.